Citation Nr: 1616671	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-27 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for inflammatory bowel disease (IBD), also claimed as colitis, diverticulitis, and sigmoid polyps.

2.  Entitlement to service connection for internal hemorrhoids.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent prior to January 1, 2011, and a compensable rating from January 1, 2011, forward, for contact dermatitis. 

5.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (IHD), status post coronary artery bypass graft, effective since May 1, 2014. 


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars
ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from February 1969 to February 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was notified of these determinations in December 2008, October 2010, July 2012, and August 2014; as discussed below. 

The December 2008 notice of rating decision denied service connection for the Veteran's IBS, which encompasses the other claimed conditions as listed on the first page of this decision, as well as service connection for internal hemorrhoids.  

This 2008 decision also awarded service connection for dermatitis and assigned an initial 10 percent rating, effective from May 28, 2008.  The Veteran appealed from the initial rating assigned via a December 2009 notice of disagreement.  In an October 2010 rating decision, based on development related to the pending appeal, the RO decreased the rating for dermatitis to 0 percent (noncompensable), effective as of January 1, 2011.  This amounts to a staged rating for the initial rating issue on appeal.  Although no evidence or argument was received within the one year after the decision that reduced the skin rating to noncompensable, the Veteran and his representative continued to argue that he is entitled to a rating in excess of 10 percent for the entire period on appeal.  Further, the Veteran's claim for an increased rating for dermatitis in February 2012 is part of the pending appeal issue.

The Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in November 2009, prior to perfecting an appeal, regarding his gastrointestinal and skin disabilities; a transcript of that hearing is in the claims file.  The Veteran initially requested a Board hearing at the RO (Travel Board hearing) in his July 2010 substantive appeal (VA Form 9) for these issues.  However, he withdrew this request in writing in September 2011 and March 2012.  No other hearing has been requested in this case, to include as to the other issues on appeal.

The July 2012 rating decision denied service connection for PTSD and depression.  The Veteran submitted a notice of disagreement in August 2012 arguing that he had PTSD related to service, but he referred to treatment records that reflected diagnoses of PTSD as well as depressive disorder not otherwise specified (NOS).  The scope of a claim for a mental health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, the Board has recharacterized the issue on appeal to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.  Although the April 2015 statement of the case listed the issue as service connection for PTSD, it also discussed that there was no currently diagnosed mental health disability and, therefore, implicitly denied service connection for depression.  

In August 2014, the RO notified the Veteran of an award of service connection for his cardiac disability, and assignment of a temporary total (100 percent) rating, effective from March 24, 2014, through April 30, 2014, for the three-month period following his hospital admission for coronary bypass surgery; and a 10 percent rating from May 1, 2014, forward.  The Veteran appealed from the 10 percent rating for his cardiac disability via a September 2014 notice of disagreement.

The issues of entitlement to a higher disability rating for dermatitis and cardiac disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran did not have persistent symptoms of IBD, also identified as colitis, diverticulitis, and sigmoid polyps, during or since service; and the current disability is not otherwise etiologically related to his service, to include herbicide exposure.

2.  The Veteran did not internal hemorrhoids present on a persistent basis during or since service; and the current disability is not otherwise etiologically related to his service, to include herbicide exposure.

3.  The Veteran has not had a valid diagnosis of acquired psychiatric disorder, to include PTSD or depression, at any point during the course of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBD, also identified as colitis, diverticulitis, and sigmoid polyps, have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for internal hemorrhoids have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.25 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, VA provided adequate notice via letters sent to the Veteran in June 2008 and April 2012, prior to the rating respective decisions on appeal.  

In addition, during the 2009 RO hearing, the DRO explained the requirements to establish the Veteran's claim for a gastrointestinal disability and suggested missing evidence, such as a medical link to service and symptoms and treatment during shortly after service.  The Veteran and his representative also provided pertinent evidence for his claim.  There is no argument or indication of any prejudice as a result of any possible notice defects in the hearing.  See 38 C.F.R. § 3.103(c)(2).

VA's duty to assist a claimant in the development of a claim includes assisting a claimant in procuring relevant medical records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, service treatment records and identified post-service VA treatment records and private records submitted by the Veteran are associated with the electronic claims files.  He has not authorized VA to obtain any other non-VA records that could possibly be outstanding, despite being advised that he could do so in lieu of providing pertinent records himself.  

Further, VA obtained adequate examinations and opinions for the Veteran's claims that are decided herein.  An adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Similarly, an expert must have sufficient facts or data upon which to render an opinion and must reliably apply medical principles to those facts or data, but most of the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

Specifically, VA afforded the Veteran an examination for his IBD and hemorrhoids conditions in June 2010.  This examiner reviewed the claims file, identified a current disability, and provided an opinion that the Veteran's current disability was not likely incurred as a result of herbicide exposure during service.  This opinion reflected consideration of the Veteran's lay reports, along with the private medical opinion and internet articles submitted by the Veteran, and other medical evidence.  

The Veteran's representative has argued that the 2010 VA examiner did not provide an adequate rationale but, instead, relied solely on the fact that IBD and hemorrhoids are not subject to presumptive service connection based on in-service herbicide exposure under applicable VA regulations.  However, this examiner's opinion also reflects consideration of available medical literature and studies.  Thus, the examiner did not rely solely on VA's list of conditions that are presumed as due to herbicide exposure, and the opinion is adequate in this regard.  

The 2010 VA examiner did not provide an opinion regarding direct service connection based on the Veteran's reports at times of having pertinent symptoms during and since service.  However, such an opinion is not required in this case because the Board finds the Veteran to be not credible in this regard, as discussed below.  No injury or disease during service has been established; and there is also no indication that the currently diagnosed IBD or hemorrhoids may be related to service, other than the Veteran's lay reports that have been rejected.  As such, VA's duty to obtain a medical opinion is not triggered in this regard.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006);Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).  The Veteran is not competent to offer an opinion as to the etiology (cause) of these conditions because he has no medical expertise, and these conditions may have many etiologies, as noted in articles submitted by the Veteran.  Therefore, such opinions fall outside the realm of common knowledge of a lay person; instead, medical training or expertise is required to interpret the available evidence and provide an etiological opinion regarding the Veteran's claimed conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additional lay and medical evidence was added to the claims file after the 2010 VA examination regarding IBD and hemorrhoids.  However, the evidence is essentially duplicative of the previous evidence of record, which already established a current disability.  Therefore, a new examination or addendum opinion is unnecessary.  

VA also afforded the Veteran examinations in May 2012 and March 2015 for his claimed mental health disability.  These examiners both concluded that there was no current diagnosable mental health disorder, PTSD or otherwise, that met the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM).  

The Board notes that the 2012 examiner stated that no diagnosis could be provided without resort to mere speculation.  A conclusion that no opinion can be offered as to diagnosis or etiology without resorting to speculation is adequate where it is "clear on the record" that the inability to offer an opinion is "not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  In this case, the 2012 examiner gave a well-reasoned explanation for why she could not provide a diagnosis without resort to speculation, including a review of all available evidence and specialized diagnostic testing.  Her opinion was not based on lack of information but, instead, was based on all available evidence; thus, it is adequate.

The Veteran and his representative argue that the VA examiner's opinions are inadequate because they are inconsistent with the Veteran having received ongoing VA mental health treatment and the diagnoses of PTSD and depression reflected in those records.  The Veteran further argues that the diagnoses by treating providers should be given more weight.  VA does not have a "treating physician rule"; thus, there is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treated the Veteran.  White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001).  Furthermore, the two VA examiners indicated that they reviewed and consider the Veteran's mental health treatment records, and they cited to certain treatment records.  An examiner is not required to comment on every favorable piece of evidence in the file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  These examination reports and opinions reflect consideration of all pertinent evidence and application of relevant medical expertise; thus, they are adequate.

The Veteran is not competent to offer an opinion as to whether he has a specific mental health diagnosis, or whether any such disorder is related to service, because PTSD and other mental health disorders are complex in nature and may involve many different symptoms and etiologies.  Thus, medical expertise or training is required to offer such opinions.  Jandreau, 492 F.3d at 1376-77.  Moreover, VA regulations require a medical diagnosis of PTSD.  See 38 C.F.R. §§ 3.304(f), 4.25.  

In sum, VA has obtained all existing evidence and medical opinions consistent with its duty to assist, and the Veteran has not provided sufficient information to obtain any further evidence that may help substantiate his claim on appeal.  Hence, no further notice or assistance to the Veteran is required for due process purposes.

II.  Merits of the Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA shall give due consideration to all pertinent lay and medical evidence, to include the places, types, and circumstances of a veteran's service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When addressing a claim on the merits, the Board must evaluate the competency and credibility of evidence, assign probative weight to the evidence, and weigh the evidence favorable to the claim against the evidence unfavorable to the claim.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency differs from credibility.  The former is a legal concept determining whether testimony may be considered by the trier of fact, and the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  

Competent medical evidence is provided by a person who is qualified through education, training, or experience to offer medical diagnoses or opinions.  Competent lay evidence does not require that the proponent have specialized education, training, or experience.  Thus, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(1)-(2). 

Non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus") may or may not be competent evidence.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its decision in Jandreau v. Nicholson to explain its holding.  Id.  

In the earlier decision, the Federal Circuit stated, "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As an example, the Federal Circuit stated that a layperson would be competent to identify a simple condition such as a broken leg, but not provide evidence of a diagnosis as to a more complex medical question such as a form of cancer.  Id. at n.4.  A Veteran would also be competent to report the factual circumstances of an event during service, when he or she sought treatment, and what providers said about the condition.  Id. at 1376-77.  

Also of note, the U.S. Court of Appeals of Veterans Claims (Veterans Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, the Board concludes that factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence in a particular case are the complexity of the question at issue and whether a diagnosis or nexus opinion could be rendered based on personal observation.  

The Board, as fact finder, must make credibility determinations and weigh the lay and medical evidence.  Buchanan, 451 F.3d at 1337.  Competent evidence may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon, 20 Vet. App. at 84.  When assessing credibility of statements, VA may consider factors such as facial plausibility, possible bias, self-interest, conflicting statements, and consistency with the other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Buchanan, 451 F.3d at 1337; Cartright, 2 Vet. App. at 25.  

The Board may not determine that lay statements "lacked credibility merely because they were not corroborated by contemporaneous medical records," but the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan, 451 F.3d at 1336-37.  "If the Board concludes that the lay evidence ... is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar" to proving entitlement to disability benefits based on such lay evidence.  Id. at 1337; cf. Horn v. Shinseki, 25 Vet. App. 231, 239 (2012) (stating that an absence of contemporary medical evidence may weigh against lay statements if a foundation is established for drawing inferences against the claimant from the absence of documentation).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  If the favorable evidence outweighs the unfavorable evidence, or the favorable and unfavorable evidence are in relative equipoise, the Veteran prevailing in either event; but if a preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  IBD and Hemorrhoids

The Veteran primarily contends that his IBD, to include ulcerative colitis, diverticulitis, and sigmoid polyps, as well as his internal hemorrhoids, are due to herbicide exposure during service in Vietnam.  Alternatively, the Veteran asserts that these disabilities began during service and continued since that time.

In addition to the above statutes and regulations that are applicable to general service connection claims, there are presumptive provisions for certain situations.  

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides, including Agent Orange, during such service.  38 C.F.R. §§ 3.307(a)(6).  In this case, the served on active duty in Vietnam from July 1967 through July 1970; thus, he is presumed to have been exposed to herbicides during such service.  

Certain listed diseases will be presumed service-connected due to herbicide exposure during service if they manifested to a compensable degree at any time.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  None of the claimed conditions are on this list.

Service connection may not be granted on a presumptive basis as due to herbicide exposure for any condition for which VA's Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., 68 Fed. Reg. 27630 (May 20, 2003); see also 38 U.S.C.A. § 1116(b),(c).  Further, VA's Secretary has repeatedly determined, based on reports of the National Academy of Sciences (NAS), that there is inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and gastrointestinal disorders.  See, e.g., 79 Fed. Reg. 20308, 20312 (April 11, 2014).  

As such, presumptive service connection is not authorized based on herbicide exposure for the Veteran's IBD, to include ulcerative colitis, diverticulitis, and sigmoid polyps, or for his internal hemorrhoids.  However, a determination that presumptive service connection is not warranted does not preclude an award of service connection if there is evidence of a direct causal link to service, to include as based on herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, the Veteran is not competent to offer an opinion as to the cause of his claimed gastrointestinal conditions because he has no medical expertise.  He has submitted a private medical opinion and two internal articles to substantiate his claim based on herbicide exposure, but there is a negative VA medical opinion.  

As also noted above, an adequate medical opinion must be based on accurate facts and history and must provide a rationale for its conclusions.  Nieves-Rodriguez, 22 Vet. App. at 300.  Review of the claims folder may heighten the probative value of a medical opinion, as the claims folder generally contains all documents associated with a Veteran's disability claim, such as medical treatment and examination reports and opinions, service records, and statements from the Veteran and possibly other lay witnesses.  Id. at 303.  However, an examiner is not required to review the claims folder if it would not change the objective and dispositive findings made during a medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  Similarly, it is not necessary for an examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's medical history.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008). 

Statements conveying sound medical principles found in medical treatises and authoritative writings such as medical and scientific articles, research reports or analyses, may constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1).  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based on objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, evidence from a medical treatise or article, on its own, is generally too abstract to prove the nexus element of a service connection claim.  Sacks v. West, 11 Vet. App. 314 (1998).  

One of the internet articles in this case states that symptoms of Agent Orange exposure include gastrointestinal symptoms such as diarrhea, constipation, and abdominal pain.  However, this article is not from a medical source and does not cite to any medical sources; thus, it is not competent evidence of a link to service.  

The other internet article is medical in nature, from the Mayo Clinic, and indicates that there are multiple risk factors for the Veteran's diagnosed conditions of colitis and diverticulitis (including symptoms of abdominal pain, constipation, and diarrhea), including obesity, diet, lack of exercise, and aging.  This article does not reference Agent Orange exposure; thus, it is not favorable to the Veteran's claim.  

The Veteran indicated that he provided private provider Dr. Y with a copy of the internet articles and requested an opinion regarding Agent Orange exposure.  In a December 2009 opinion letter, Dr. Y stated that the Veteran suffered from some of the side effects of Agent Orange exposure, and that "throughout the years" he had been having abdominal pain and diarrhea controlled by medications and a diagnosis of IBD.  To the extent that this is an opinion linking IBD to Agent Orange exposure, Dr. Y did not provide any rationale for this opinion.  Thus, although Dr. Y is competent to provide an etiology opinion, his opinion has very low probative value.  

Evidence against the Veteran's claim includes a June 2010 VA examination and medical opinion.  This examiner's report reflects that he reviewed the entire claims file, including the letter from Dr. Y statement and the internet articles submitted by the Veteran.  The examiner opined that the Veteran's IBD, including colitis, diverticulitis, and polyps, and his internal hemorrhoids were not caused by or related to herbicide exposure in Vietnam.  The examiner noted that these conditions are not on VA's presumptive list for a link to Agent Orange exposure.  He further reasoned that there was not enough supportive data or studies done to show a cause and effect relationship between these conditions and Agent Orange exposure.  

The VA examiner's opinion has high probative value because it includes an explanation of the bases for his negative opinion, to include based on available medical literature, and reflects consideration of all pertinent, available evidence.  Thus, this opinion outweighs Dr. Y's medical opinion, along with the Veteran's non-competent lay assertions as to the etiology of his current IBD and hemorrhoids.  

There is also no indication of a direct link between the Veteran's current gastrointestinal disabilities and service on a basis other than as due to herbicide exposure.  There is no medical evidence providing a nexus to service, and the Veteran is not competent to offer an opinion as to the cause of these conditions.  In particular, as there is no evidence that the Veteran has any expertise in the etiology of medical conditions, he is a lay witness.  Thus, other than by the type of lay evidence explained in Jandreau and Davidson, the Veteran is not competent to provide an opinion regarding the etiology of his current IBD (including colitis, diverticulitis, and sigmoid polyps) and hemorrhoids, to include whether they are related to service.  Rather, due to the Veteran's multiple medical conditions and the complex nature of the involved gastrointestinal system, such an opinion requires medical expertise to interpret the evidence.  Jandreau, 492 F.3d at 1376-77.  

The Veteran is competent to report the nature and timing of his observable gastrointestinal symptoms for his IBD and hemorrhoids.  He has asserted for his VA claim that he had abdominal pain, severe cramping, belching, diarrhea, constipation, and digestive problems while in Vietnam and on a persistent basis since service.  See, e.g., November 2009 DRO hearing transcript; July 2010 statement.   

The Veteran testified in 2009 that he never sought treatment for his gastrointestinal symptoms during service, but that he sought post-service treatment from private providers as early as 1971.  He stated that he attempted to obtain records from those providers, but they were not available.  The Veteran further testified in 2009 that his first colonoscopy was 12 years prior to the hearing, or in approximately 1997, and that he had polyps at that time and was told that his intestines were "bad."

The Veteran's wife testified in 2009 that he had frequent diarrhea and a non-VA provider gave him some medicine that helped, but she did not specify a date.  

Considering all pertinent lay and medical evidence, the Board finds the Veteran and his wife to be not credible to the extent that they report him having gastrointestinal symptoms and treatment during and persistently since service because such statements are inconsistent with the other, more probative evidence of record, as explained below.  See Buchanan, 451 F.3d at 1337; Caluza, 7 Vet. App. at 511.  

The Veteran's service treatment records do not include any reports of symptoms or treatment for gastrointestinal symptoms, although the Veteran has not asserted that he sought treatment during service.  The Veteran did report during his July 1968 pre-induction examination in July 1968 that he had stomach, liver, intestinal trouble, and occasional gas pains; but no clinical abnormality was found and he is presumed to have been in sound condition at that time.  In contrast, during his January 1971 examination for separation from service, the Veteran checked "no" for any frequent indigestion; stomach, liver, or intestinal trouble; piles, rectal disease.  No clinical abnormality was found upon examination.  In a February 1971 statement, the Veteran certified that there had been no change in his condition.  

If the Veteran had been experiencing recurrent symptoms of IBD or hemorrhoids during service, it would be reasonable to infer that he would have reported such symptoms at his service discharge examination, especially because he did report other conditions at that time of skin disease, allergies, and chronic or frequent colds.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  Thus, the fact that the Veteran affirmatively denied having gastrointestinal symptoms in January 1971 weighs against his assertions for his VA claim that these symptoms began during service and continued after service to a degree that he sought treatment very shortly after service in 1971.  

Additionally, although the Veteran has asserted that he had treatment as early as 1971, he did not identify any specific providers or authorize VA to obtain any such records, and his subsequent records and reports are inconsistent with this report.  Available private treatment records include a 2001 CT scan of the abdomen for complaints of nausea, vomiting, and heartburn; no abnormalities were found.  Records in 2004 reflect a diagnosis and treatment for gastroesophageal reflux disease (GERD), but no abnormal abdomen or bowel findings on system review.  

VA treatment records reflect that the Veteran had a colonoscopy from a private provider in 2007, and in May 2008, he reported a history of hemorrhoidectomy, with no specified date for that procedure.  Current diagnoses were irritable bowel syndrome (IBS) and GERD.  In a March 2012 VA session, the Veteran reported having a private colonoscopy in approximately January 2011, with normal results.

Similarly, during a June 2010 VA examination, the Veteran reported being diagnosed in 2007 with internal hemorrhoids and with IBD, which the examiner noted included colitis, diverticulitis, and sigmoid polyps, through a colonoscopy.  Notably, the Veteran did not report having symptoms of these conditions during service or on a persistent basis since that time, nor did he report treatment for IBD or hemorrhoids or symptoms of such conditions prior to 2007.  The Veteran reported having diarrhea and constipation 2-3 times per month, with no detail as to onset date.  The examiner confirmed the diagnoses of IBD and hemorrhoids. 

Again, if the Veteran had been experiencing recurrent symptoms of IBD or hemorrhoids and had been receiving treatment on a persistent basis since service, it would be reasonable to infer that he would have reported such symptoms and timing of treatment when he sought VA treatment in 2008 and during the 2010 VA examination.  Instead, although the Veteran reported having a 40-year history of skin problems during his May 2008 VA treatment session, he did not report any such longstanding history of gastrointestinal symptoms, and he affirmatively reported a diagnosis of IBD and hemorrhoids as in 2007 at that time and during the 2010 VA examination.  Thus, especially in light of the fact that the Veteran reported other longstanding symptoms, one would expect that he would have reported longstanding symptoms of IBD and hemorrhoids if they were, in fact, of a more than 30-year duration since his military service.  See Kahana, 24 Vet. App. at 435; Vasquez, 677 F.3d at 692; see also AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013) (stating that, in determining whether an alleged fact occurred, VA may properly rely on the absence of an entry in a record, where the record is complete and one would expect to find an entry if the alleged fact occurred).  

The Board finds the Veteran's reports for examination during service to be more probative than his reports for his claim because the service records were contemporaneous in time to his actual asserted gastrointestinal symptoms.  In contrast, his recent statements were made for the purposes of obtaining VA benefits more than 30 years after service.  See Cartright, 2 Vet. App. at 25; see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding a declarant's intent to speak the truth, the witness's statement may lack credibility because of faulty memory due to passage of time).  Additionally, the Veteran's reports for treatment purposes generally have high probative value because he had an incentive to tell the truth to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence to assist in the articulation of its reasons).  

Although Dr. Y indicated in his December 2009 letter that the Veteran had been having abdominal pain and diarrhea "throughout the years," he did not specify a date of onset of any such symptoms or treatment, to include whether they had been persistent and recurrent since service.  The phrase "throughout the years" could refer to any number of years between the Veteran's discharge from service in 1971.  The earliest post-service treatment records in the claims file are from the 1990s and do not concern the Veteran's gastrointestinal conditions.  Further, the Veteran did not authorize VA to obtain any records Dr. Y or any other non-VA provider for his gastrointestinal disabilities, and he testified during the 2009 hearing that records of treatment from earlier non-VA providers were not available.  Thus, the statement from Dr. Y has low probative value and does not establish symptoms since service.

In sum, the most probative evidence shows that the Veteran did not have persistent and recurrent symptoms of gastrointestinal disorder, to include IBD, colitis, diverticulitis, sigmoid polyps, or hemorrhoids, during service or after his 1971 discharge.  Rather, his persistent symptoms developed many years after service.  The Board is not rejecting the Veteran's reports of continuous symptoms due solely to a lack of corroborating treatment records.  Instead, as explained above, this factual determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, and lack of reports in certain records where such reports would be expected.  

The preponderance of evidence is against service connection for IBD and hemorrhoids.  In short, the weight of the evidence shows that the Veteran did not have recurrent or persistent symptoms at his service discharge or since that time; and the most probative medical opinion is against a nexus to service, to include herbicide exposure.  Hence, there is no reasonable doubt to be resolved, and the appeal must be denied in this regard.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 

B.  Mental Health Disorder

In addition to the general service connection requirements stated above, to be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The dispositive matter in this case is whether the Veteran has a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A disability arises on the date the condition first manifested, which may be prior to the date of evidence of a diagnosis, as the Veteran may describe observable symptoms and events that support a retroactive diagnosis.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011); Jandreau, 492 F.3d at 1377.  Further, the requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  However, the mere presence of medical evidence of diagnosis does not establish a valid diagnosis or current disability, as the Board must weigh the available evidence.

Service connection for PTSD requires a medical diagnosis of that disorder.  38 C.F.R. §§ 3.304(f), 4.125.  Lay evidence is not competent to diagnose PTSD due to the complexity of the condition and the possibility of a significant delay in time between PTSD onset and the reported stressor; thus, a medical professional must "identify and describe the relationship between past events and current symptoms."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).    

Similarly, the Veteran has no medical expertise and is not competent to diagnose whether he has depressive disorder or any other particular non-PTSD mental health diagnosis.  This is because mental health disorders are complex and such a diagnosis is not within the realm of lay observation.  Therefore, medical expertise is required to interpret the available evidence.  Jandreau, 492 F.3d at 1376-77.

In this case, the Veteran filed his claim for service connection for a mental health disorder in February 2012.  He has received VA mental health treatment for diagnoses of PTSD, depression not otherwise specified (NOS), and bereavement for several years.  There were several negative screens for PTSD and depression, such as in May 2008, May 2009, and June 2010, as noted by the May 2012 VA mental health examiner.  Then, in September 2010, the Veteran was diagnosed with PTSD and major depressive disorder related to events in Vietnam.  Subsequent screens, such as in May 2012 and June 2013, were positive for depression and/or PTSD; and the Veteran has been prescribed various psychiatric medications for these conditions.  These diagnoses were based on the Veteran's descriptions of current symptoms and various stressful events during service in Vietnam.  See, e.g., treatment records in October 2012, January 2013, November 2013, and May 2014. 

In contrast, VA examiners in May 2012 and March 2015 concluded that there was no current diagnosable acquired psychiatric disorder, PTSD or otherwise.  

A May 2012 VA examiner, who was a psychologist, concluded that the Veteran did not have a valid diagnosis of PTSD or any other Axis I mental health diagnosis under the DSM-IV criteria.  She reviewed the claims file and noted that the Veteran had received VA treatment and psychiatric medications for mental health, and she recorded the Veteran's descriptions of stressors during service in Vietnam.  The examiner observed that the Veteran was friendly and interacted cheerfully during the examination until he was questioned about his mental health symptoms, at which point he "immediately became sullen" and described mental health symptoms.  The examiner also noted that the Veteran reported visual and auditory hallucinations, but his descriptions were vague and inconsistent with typical accounts of hallucinations.  He also reported having severe hallucinations that lasted for days, which the examiner stated would likely have been documented or treated previously, but there were no such hallucinations noted in his records.  As the Veteran appeared to be over-endorsing and feigning symptoms, the examiner administered the M-FAST test to assess validity.  She stated that the Veteran's score was "highly indicative of feigning," in that individuals with scores equal or greater to the Veteran's score were "correctly classified as malingering 100 [percent] of the time."  The examiner acknowledged that it is possible for an individual to have a mental health condition and exaggerate the symptoms of that condition or their persistence or impact.  However, she stated that when there is significant exaggeration or feigning of symptoms, it is impossible to determine what symptoms the individual is truly experiencing and what symptoms are just feigning or exaggeration without mere speculation.  Considering all available information, this examiner was unable to provide a diagnosis without resorting to mere speculation.

The March 2015 VA examiner, a psychiatrist, also concluded that the Veteran did not have any valid mental health disorder to conform with the DSM-5 criteria, and instead diagnosed malingering.  This examiner noted the Veteran's reports denying any psychiatric history before or during service, that he began seeking VA mental health care years ago at his wife's prompting, and that various prescribed medications helped somewhat.  The examiner recorded the Veteran's descriptions of his symptoms and conducted three specialized mental health tests, the SIMS, M-FAST, and MENT, in order to assess the validity of the Veteran's self-reported symptoms.  The examiner stated that the scores for all three of these tests "significantly exceeded the clinically recommended cutoff score"' and that this "strongly indicates" over-reporting, exaggerating, or feigning of psychiatric symptoms.  Thus, the examiner concluded that the combined evidence was "highly consistent with malingering."  She deemed the Veteran's self-reported information as "highly unreliable" and diagnosed malingering; therefore, no medical opinion regarding any relationship to service was provided for the diagnosis of malingering.  

The diagnoses recorded in the Veteran's VA treatment records were based primarily on his lay reports regarding the nature, severity, and timing of his symptoms.  Although those reports by the Veteran were competent, the providers did not conduct or consider the results of multiple specialized tests that were conducted by the two different VA mental health examiners, which were found to be consistent with malingering, over-reporting, and/or exaggeration, so as to preclude a valid diagnosis.  These test results and interpretations are highly probative because they were specialized and conducted by individuals with medical expertise in the mental health field, after consideration of all available evidence.  Moreover, the fact that the examinations and specialized tests were conducted several years apart and still had consistent results as to exaggeration or malingering lends them high probative value.  Thus, these results outweigh the Veteran's lay reports and the transcription of those reports in his treatment records, and they demonstrate that the Veteran is not credible with regard to the nature and timing of his mental health symptoms.  

Accordingly, the VA diagnoses in treatment records did not reflect consideration of an accurate factual history or all pertinent evidence.  See Nieves-Rodriguez, 22 Vet. App. at 300.  Further, as VA does not have a "treating physician rule," the opinions or diagnoses of treating providers are not automatically given higher evidentiary weight or probative value.  See White, 243 F.3d at 1381.  For the above reasons, the VA treatment records have low probative value for establishing a valid diagnosis.  

In contrast, the VA examiners' opinions are highly probative and persuasive because they reflect consideration of the Veteran's reports regarding the nature and timing of his experiences and symptoms, a review of available medical evidence, and application of the examiners' medical expertise as a psychologist and a psychiatrist, respectively, to the interpretation of the evidence including specialized mental health testing and mental health diagnostic criteria.  Id.  In particular, the 2012 and 2015 VA examiners indicated that they reviewed and considered the Veteran's VA mental health treatment records, and they cited to certain treatment records in determining whether there was a valid current diagnosis.  Thus, the two VA examiners' opinions outweigh the diagnoses reflected in the VA treatment records, as well as the Veteran's reports of what he was told as to his diagnoses.

This is not a case where the Veteran had a diagnosis at the time of filing of his claim or during the pendency of the appeal that later resolved.  Cf. McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 294.  Instead, the most probative evidence, including VA examinations a few months after the Veteran filed his claim and several years into the pendency of the claim, establishes that the Veteran has not had a valid diagnosis of PTSD or any other mental health disorder at any point during the appeal period, to include at the time he filed his claim.  Thus, the requirement of a current disability has not been met.  Brammer, 3 Vet. App. at 225.  

For all of the above reasons, the preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include PTSD or depression NOS, and the Veteran's claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for IBS, also identified as colitis, diverticulitis, and sigmoid polyps, is denied.

Service connection for internal hemorrhoids is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The period on appeal for the Veteran's service-connected dermatitis is since May 22, 2008, the effective date of service connection for such disability.  There is an indication of pertinent, outstanding VA and private treatment records, and a new VA examination is necessary for a fair adjudication of this rating claim.

Specifically, the claims file includes VA treatment records through April 2015, and private records concerning the Veteran's dermatitis and other skin conditions dated in September 2008 and from 2003 to 2005 (prior to the appeal period), as well as concerning his separate nonservice-connected condition of skin cancer from the 1990s.  The September 2008 private treatment record from New River Health reflected a widespread erythematous, papular rash with signs of excoriation, and the impression was dermatitis.  The provider stated that this rash was not nearly as severe as on the initial visit in May 2008; however, the record of this prior treatment is not in the claims file.  Any such records may help substantiate this rating claim.

Further, any VA treatment records concerning the Veteran's skin condition dated since April 2015 may help substantiate his claim and should be obtained.  

The Veteran has argued that prior VA examinations did not reflect the true severity of his dermatitis, in that his skin lesions come and go, and he estimates that they cover more than 20 percent of his entire body when he has breakouts.  See, e.g., December 2009 notice of disagreement, July 2010 substantive appeal (VA Form 9). 

The available VA treatment records are consistent with the Veteran's reports of intermittent breakouts of his skin rash, and they indicate a possible worsening of his condition since the last VA examination for his dermatitis in October 2008.  A VA examination in June 2010 addressed a separate claim for squamous cell carcinoma of the right hand, which was denied; however, that examiner did not examine the Veteran's entire body or discuss dermatitis.  Moreover, there is an indication of a possible worsening and additional treatment with systemic therapy since June 2010.

The October 2008 skin examiner noted that the Veteran had received cortisone shots in September 2008, and that he had been taking a tapering dose of oral Prednisone on a daily basis, both of which improved his condition.  The Veteran had four small lesions at the time of the examination, which covered less than two percent of the total body surface.  This examiner stated that the Veteran's dermatitis was chronic and noted that it did not get better even with proper treatment.

VA treatment records include a June 2012 treatment session, in which the Veteran reported a 40-year history of dermatitis of the arms, chest, and legs.  He stated that he was treated previously with different topical creams and systemic steroids, and that intramuscular injection and oral Prednisone were the only ones that seemed to help.  The Veteran further stated that, since his last VA treatment, Lidex ointment and Zyrtec were not improving the condition, and he believed his eczema had worsened.  After a discussion of possible treatment options, the Veteran opted for a short course of oral Prednisone and topical steroids, to be tapered over 16 days.

In October 2012, the Veteran again reported that his dermatitis was getting worse because the rash was very itchy and spreading despite treatment with oral Prednisone and topical Lidex.  He had eczematous lesions on the neck, chest, abdomen, and flank; and various excoriations, macules, and papules elsewhere on the body.  A November 2012 addendum record noted a recent flare of dermatitis and that the Veteran believed that sunlight exacerbated his pruritus.  He was advised to continue topical steroids as needed, refills were provided for antihistamines, and biopsy results were consistent with chronic contact dermatitis or eczema.  Other VA treatment records, including in May 2014, also found skin lesions in multiple areas.

In light of the above, VA has a duty to obtain a contemporaneous examination to assess the current severity of the Veteran's dermatitis, and to clarify the extent of the body affected and the frequency of systemic therapy throughout the course of the appeal, with consideration of all pertinent lay and medical evidence.  38 C.F.R. § 3.159(c).  Further, VA's duty to assist encompasses an attempt to schedule this VA examination during an active phase of the Veteran's dermatitis because the recurrences lasts more than a few days at a time.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The Veteran has indicated that sunlight appears to trigger more skin lesions; thus, he should be scheduled for an examination during a sunny time of year, if possible.  

With regard to the Veteran's cardiac disability, he underwent a coronary artery bypass graft (CABGx4) in February 2014, and he was awarded a 10 percent rating after his period of convalescence, effective since May 1, 2014.  Updated VA treatment records and a new VA examination are necessary for a fair adjudication.

Coronary bypass surgery warrants a 100 percent rating for three months following hospital admission for surgery.  Thereafter, ratings of 10 to 100 percent are assigned based on the left ventricular ejection fraction (LVEF) or the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope occurs; along with other factors.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7107.

In this case, the last LVEF data was obtained in January 2014, prior to the Veteran's cardiac surgery.  VA regulations provide that, if LVEF testing is not of record, then the cardiac disability will be evaluated based on the alternative criteria, unless the examiner states that the LVEF test is needed because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  38 C.F.R. § 4.100(c).  The July 2014 VA examiner stated in a March 2015 addendum that LVEF was not needed in this case because, in the absence of chronic congestive heart failure (CHF) or treatment for CHF, the estimated METs is more indicative of functional disability than the results of echocardiogram, electrocardiogram (ECG), or chest x-ray, which do not show functional capacity.

Nevertheless, the available estimates of the Veteran's METs after his surgery are inadequate.  Shortly before his cardiac surgery, a December 2013 VA cardiologic consult record noted that the Veteran had difficulty walking due to an ankle injury, and he reported that he would have been able to climb a flight of stairs if not for his ankle injury.  However, a February 2014 VA physical therapy record stated that the Veteran would benefit from an at-home walking program to increase his cardiologic endurance after being discharged from his cardiac surgery admission.  A VA examination was conducted in March 2014, during the period of temporary total disability evaluation.  Thereafter, during a July 2014 VA examination, the Veteran reported that he had not had much energy since his cardiac surgery.  A December 2014 VA treatment record also reflected that the Veteran was still feeling generally weak since his cardiac surgery, and that he could walk but had little endurance.  

The March 2014 VA examiner estimated that the Veteran had dyspnea, fatigue, and angina at 1-3 METs based on his descriptions of functional impairment; however, this was one month post-surgery and during the period of temporary total disability.  

The July 2014 VA examiner stated that the Veteran had dyspnea and fatigue at 7-10 METs.  He opined that the Veteran's functional limitations reflected by a METs estimation were due to multiple factors including several non-cardiac conditions.  

In a March 2015 addendum report, this VA examiner again opined that the Veteran's had estimated METs of 7-10 based on his cardiac condition alone.  He noted that the Veteran had comorbid conditions that could potentially decrease his METs of degenerative joint disease of the ankle, depression, chronic low back pain, obesity, and deconditioning, which were not included in this METs estimate.  The examiner based this opinion, in part, on the Veteran's complaints and limitations due to his ankle as shown in the December 2013 consult record summarized above, and on test results in December 2013 and January 2014 and showing LVEF of 55-59 percent and 50 percent, respectively.  This examiner further stated that it was "most likely" that the Veteran's LVEF would have improved with restoration of normal blood flow to his heart muscle post-surgery, and that it "would be expected" that the LVEF would be even greater than the result of 55-59 percent in January 2014.  These statements indicate that the examiner's opinion was based on old tests and general trends, not on the particular facts of this Veteran's case, to include his reports of generally decreased energy since his cardiac surgery in July and December 2014.  The examiner also stated that there was no evidence of ischemia, even though the Veteran is service-connected for ischemic heart disease.  Thus, this examiner's opinion is inadequate, and a new VA examination should be obtained.

Finally, updated VA treatment records since April 2015 may help establish a higher disability level for the Veteran's cardiac disability.  Because it is unclear whether he has a reduction in METs based on his non-cardiac conditions, all outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request the Veteran to complete an authorization form for VA to obtain any outstanding records for his dermatitis, to include from New River Health dated in May 2008; or to provide such records himself.  Upon receipt of sufficient authorization, the AOJ must make reasonable attempts to obtain such records.  

2.  The AOJ must obtain copies of all VA treatment records for the Veteran since April 2015, to include the results of any diagnostic tests for his cardiac disability.

3.  For the above, all records received must be associated with the claims file.  If any identified records cannot be obtained, the AOJ must notify the Veteran of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain such evidence; and allow the Veteran an appropriate time to provide the records.

4.  Thereafter, the AOJ must schedule the Veteran for a VA examination to determine the severity of his service-connected skin disability.  This examination should be scheduled during a sunny time of year, if possible, to attempt to evaluate the condition in an active phase.  The examiner must review the entire claims file and respond to the following after examining the Veteran, to include conducting any necessary diagnostic tests:

(a)  Measure and record the current severity of the Veteran's symptoms of his skin disability.  

(b)  State whether the examination was conducted during a period of flare-up or exacerbation of the disability.  Further, offer an opinion as to the percentage of the entire body and of exposed areas affected by the Veteran's skin disability during flare-ups since the May 2008 date of claim and through the date of the examination, with consideration of the Veteran's descriptions and medical evidence.

(c)  Identify the frequency of the Veteran's treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs, to include whether it was constant or near-constant during any 12-month period since May 2008.  Further, identify the frequency of the Veteran's treatment with topical corticosteroids, to include whether it was constant or near-constant during any 12-month period since May 2008, and state whether treatment with topical corticosteroids is a type of "systemic therapy."

(d)  Offer an opinion of whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pruritus and other lesions (to include excoriations, macules, and papules, as noted in October and November 2012 VA treatment records) are part of or associated with his service-connected dermatitis.  If they are not part of this disability, identify any lesions or other manifestations that are distinguishable from the manifestations of the dermatitis; or state that they are not distinguishable.  

(e)  The examination report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.  In light of the periods of active and inactive phases for the Veteran's skin disability, the examiner should consider the history of his disability, to include during the appeal period from May 2008 as well as in prior private records from 2003 to 2005 (received in 2008).

5.  After associating all relevant, available treatment records with the claims file, the AOJ must schedule the Veteran for a new VA examination to determine the severity of his cardiac disability.  The examination must be conducted by someone other than the individual who provided the July 2014 VA examination and March 2015 addendum.  The examiner must review the entire claims file and respond to the following after examining the Veteran, to include conducting any necessary tests:

(a)  Measure and record the current severity of the Veteran's symptoms of his cardiac disability, to include the results of LVEF testing if necessary.  

(b)  Provide an estimation of METs that is at least as likely as not (50 percent or more probability) due to the Veteran's cardiac disability.  

Also, provide an opinion as to the estimated METs since May 1, 2014.

If any reduction of METs is determined to be due to non-cardiac conditions, a reason must be provided that is based on the facts of this Veteran's case, not solely on general trends after coronary bypass surgery.

(c)  The examination report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.  

6.  The AOJ must readjudicate the issues as characterized herein.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


